Citation Nr: 0514429	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  03-32 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for shell fragment wound damage of the right 
posterior thigh muscle (Muscle Group XIII).

2.  Entitlement to an evaluation in excess of 20 percent for 
shell fragment wound damage of the dorsal area (Muscle Group 
XX).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




REMAND

The appellant had active service in the United States Army 
from February 1968 to February 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas 
that awarded a 20 percent rating for the appellant's Muscle 
Group XX disability and an initial 10 percent evaluation for 
his right posterior thigh area muscle damage (Muscle Group 
XIII).

As suggested above, the veteran has appealed from a rating 
decision that awarded service connection for the right 
posterior thigh area (Muscle group XIII) disability and 
assigned a 10 percent rating.  As such, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.  The Board has therefore listed the right thigh 
issue on the title page as one of entitlement to a higher 
initial rating.

The Board notes that the appellant's representative, in a 
November 2004 written statement, raised a claim of clear and 
unmistakable error (CUE) in an April 1970 rating decision 
that addressed the appellant's original service connection 
claims.  The Board further notes that adjudication of the 
appellant's CUE claim may impact the rating claims on appeal, 
especially if CUE is found, and the assignment of one or more 
evaluations (under the criteria in effect prior to July 3, 
1997) or effective dates is changed as a result.  As such, 
because the resolution of the appellant's unadjudicated CUE 
claim might potentially impact the appealed rating claims, 
the CUE claim with respect to the ratings to be assigned for 
damage to Muscle Group XIII and Muscle Group XX is 
inextricably intertwined with the rating claims on appeal, 
and a Board decision on those rating claims at this time 
would be premature.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The claim of CUE with respect to the adjudication of 
a rating for service-connected scarring or for other muscle 
damage is referred to the RO for adjudication separate from 
the issues on appeal.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  The March 2003 VA 
medical examinations do not address all of the symptomatology 
associated with the pertinent shell fragment wound residuals.

Furthermore, while the VA examinations of record have 
described the location of the wounds and retained shell 
fragment, the examiners generally have not identified the 
exact muscle groups involved; therefore it is unclear why the 
RO chose Muscle Group XIII for rating purposes instead of, 
for example, any of the Muscle Groups XIV through XVIII.  A 
VA examination should be conducted that results in a detailed 
description of which muscles were affected by shell fragments 
and which includes a discussion of the presence or absence of 
intramuscular scarring and the presence or absence of any of 
the cardinal signs and symptoms listed in 38 C.F.R. § 4.56 
(2004).

The Board also notes that, while Muscle Groups XIII, XIV, XV, 
XVI, XVII and XVIII, for example, are proximate to each other 
and related in many functions, similar injuries will not 
necessarily produce identical disability evaluations.  
Further, the Board observes that the provisions of 38 C.F.R. 
§ 4.55, effective July 3, 1997, provide that the combined 
evaluation of muscle groups acting upon a single un-ankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of Muscle Groups 
I and II acting upon the shoulder; for compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.

In addition, residuals of shell fragment or shrapnel wounds 
are to evaluated on the basis of the velocity, trajectory and 
size of the missile that caused the wounds; extent of the 
initial injury and duration of hospitalization; the 
therapeutic measures required to treat the disability; and 
current objective clinical findings.  All such evidence 
serves to define slight, moderate, moderately severe, and 
severe muscle injuries due to gunshot wounds or other trauma.  
38 C.F.R. § 4.56 (2004).  In this case, the appellant's 
complete service medical records have not been obtained and 
associated with the claims file and therefore the above 
factors cannot be addressed accurately.  The Board notes that 
the evidence of record indicates that the appellant was 
hospitalized at the 12th Evacuation Hospital from August 12 
to August 15, 1969.  Thereafter he was hospitalized at the 
36th Evacuation Hospital until he was admitted to the 6th 
Convalescent Hospital on August 23, 1969.  He was then 
apparently discharged from that facility in September 1969.  
The RO should take appropriate steps to obtain all of the 
appellant's records created at each of these facilities in 
order to assess the velocity, trajectory and size of the 
missiles that caused his wounds, the extent of the initial 
injury and the duration of hospitalization.

Finally, the Board notes that the VA examiner who conducted 
the March 2003 VA muscle and scar examinations stated that 
photographs of the pertinent anatomical areas were taken.  
However, these photographs have not yet been associated with 
the claims file and the RO should do so.  

Based on the foregoing, the Board finds that another 
comprehensive VA examination is in order to identify the 
nature and extent of the residuals of the shell fragment 
wounds of the appellant's back and right posterior thigh, and 
specifically to accurately identify the muscle groups 
affected by the appellant's wounds and the extent of any 
injuries thereto.  The Board finds that such an examination 
is necessary to evaluate the disability on appeal and to 
delineate the symptomatology related to these two 
disabilities.

Accordingly, this case is REMANDED for the following:

1.  The RO should contact all appropriate 
sources in an attempt to obtain the 
appellant's missing Army service medical 
records; in particular, the records from 
the 12th Evacuation Hospital from August 
12 to August 15, 1969; the 36th 
Evacuation Hospital from August 15 to 
August 23, 1969; and the 6th Convalescent 
Hospital from August 23, 1969 until 
September 1969.  These records should be 
associated with the claims file.  To the 
extent that there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.

2.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for any 
of his shell fragment wound residuals.  
After obtaining the appropriate signed 
authorization for release of information 
forms from the appellant, the RO should 
contact each physician, hospital, or 
treatment center specified by the 
appellant to obtain any and all medical 
or treatment records or reports relevant 
to the claims on appeal, including all VA 
treatment, to the extent not already on 
file.  In particular, the photographs 
taken in connection with the March 2003 
VA examination must be obtained and 
associated with the claims file.  All 
pieces of correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
appellant and his representative should 
be provided with information concerning 
the negative results, and afforded an 
opportunity to obtain the records.  The 
veteran should be asked to submit all 
pertinent information or evidence in his 
possession.

3.  After obtaining any additional 
evidence identified by the appellant, the 
RO should schedule the appellant for 
appropriate VA medical examination(s) to 
accurately determine the muscle groups 
affected by the back and right thigh 
wounds and to delineate all the 
residuals.  Because it is important 
"that each disability be viewed in 
relation to its history[,]" see 
38 C.F.R. § 4.1, the appellant's claims 
file, including a copy of this remand, 
the service medical records and any 
additional records obtained pursuant to 
the development requested above must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner should be requested to 
specifically identify each specific 
muscle injured by the shell fragment 
wounds and comment upon the nature, 
extent, and current degree of impairment 
manifested by such muscle damage (e.g., 
limitation of motion, muscle pain, 
weakness or fatigue, etc.).  The examiner 
should identify the presence of retained 
metal fragments and, if possible, 
identify the track or path each fragment 
traveled from its point of entry.  In 
particular, the examiner should identify 
the particular muscles involved and 
explain how the retained metal fragments 
have affected the functioning of each 
identified muscle.

Further, the examiner should identify the 
etiology of any neurological or other 
manifestations, as well as the degree of 
injury involved and any functional 
impairment that results.  The examiner 
should comment as to whether the 
disability associated with each of any 
affected muscles would be considered 
moderate, moderately severe, or severe.  
In this regard, he/she should comment 
concerning the presence or absence of the 
cardinal signs and symptoms of muscle 
disability, including loss of power, 
weakness, lowered threshold of fatigue, 
pain, impairment of coordination, and 
uncertainty of movement.

4.  Upon receipt of the VA examination 
report(s), the RO should conduct a review 
to verify that all requested findings and 
opinions have been offered.  If 
information is deemed lacking, the RO 
should refer the report(s) to the VA 
examiner(s) for corrections or additions.

5.  The RO should adjudicate the CUE 
claim as to muscle injury of the dorsal 
back and right posterior thigh.  The 
rating issues appealed with respect to 
these anatomical areas should also be re-
adjudicated.  If a benefit regarding 
these issues remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
CUE issue affecting this appeal.  The RO 
should specifically discuss all pertinent 
Diagnostic Codes addressing the 
functional impairment(s) related to the 
dorsal back and the right posterior thigh 
area disabilities.  The reasons for any 
determination that CUE does not exist or 
does not result in a favorable outcome 
should be set forth in detail.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of his claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

